DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is vague as it is unclear if the proximal/distal/central portions are the same as the proximal/distal/central portions as set forth in claim 1. Claim 11 appears to be a duplicate of claim 1 and should be canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen (2009/0030475) in view of Vrba et al (2017/0348049). Brynelsen discloses an electrode (e.g. figure 4, element 26, etc.) shorter than the D shaped straight edges of the anchor (e.g. figure 4, element 28, etc.) with D shaped tabs, apertures for sutures, and cylindrical center (e.g. figure 4, etc.) where the electrode is capable of meeting the functional use recitations presented in the claim as being configured to be placed on top of tissue, but not embedded within the tissue surface, since the electrode can be placed in that position by the physician (e.g. para. 51, etc.).
Brynelsen discloses the claimed invention and that the electrode can be different sizes and coiled but does not disclose the electrode is shaped to have a proximal and distal portion having a greater width than a central portion (i.e. dumbbell shape) and the electrode being flat on the lower surface and curved on the upper surface.  Vrba discloses the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion (i.e. dumbbell shape) to better maximize energy delivery (e.g. figure 5, para. 223, etc.).  Vrba also teaches the use of a flat electrode with curved upper surface (e.g. figures 6G/H, etc.) to allow the electrode to be inexpensively produced and easily connect the conductor to the electrode.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Brynelsen, with the use of an electrode having a proximal and distal portion having a greater width than a central electrode portion and the electrode being flat on the lower surface and curved on the upper surface., as taught by Vrba, to provide the predictable results of better maximizing energy delivery and effectiveness, and allowing the electrode to be inexpensively produced and easily connect the conductor to the electrode.
Claims 4-8, 10, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Brynelsen in view of Vrba (i.e. “modified Brynelsen”) and further in view of Yuhui/CN 105641805 (as submitted by the applicant).  Modified Brynelsen discloses the claimed invention using an electrode that can be any shape, size, or surface (e.g. para. 62, etc.), the lead being silicone (e.g. para. 64, etc.), using platinum iridium (e.g. para. 62, etc.) and the cylindrical D-shaped anchor, but does not disclose the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor.  The CN document shows in figure 1 the use of an electrode, 1, and anchor, 3, and describes in the abstract and paragraphs 8 and 22 the anchor covering the surface electrode 1. The CN document discloses the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor to provide a biocompatible anchor to allow longer implantation in the body, providing a third point for sutures to allow the device to be firmly implanted and centered in the body and preventing the suture from slipping off the anchor, and allowing the electrode to be guided to the proper position in the body, secured during testing, and the suture for further securing the lead and anchor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system and method as taught by modified Brynelsen, with the anchor being silicone, the anchor having a cylindrical suture sleeve connected to the central portion with a groove to receive a suture, and a suture and needle at a distal end of the anchor, as taught by the CN document, since it would provide the predictable results of providing a biocompatible anchor to allow longer implantation in the body, providing a third point for sutures to allow the device to be firmly implanted and centered in the body and preventing the suture from slipping off the anchor, and allowing the electrode to be guided to the proper position in the body, secured during testing, and the suture for further securing the lead and anchor.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Brynelsen  further in view of CN 105641805.  Modified Brynelsen further in view of CN 105641805 disclose the claimed invention and that the electrode can be different sizes and coiled, but does not disclose the electrode being at least two coils and being longer than the length of the D shaped straight edges but shorter than the central portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Brynelsen further in view of CN 105641805, with the electrode being at least two coils and being longer than the length of the D shaped straight edges but shorter than the central portion, as is well known and common knowledge in the art (MPEP 2144), to provide the predictable results of providing a redundant coil in the electrode in case the electrode breaks and adjusting the electrode size to better stimulate a larger area of tissue.  In addition, Brynelsen provides a clear suggestion that the length and structure of the electrode can be modified to better stimulate the particular tissue (e.g. para. 62, etc.).  The determination of the most appropriate length and number of coils, such as longer than the D shaped straight edges but shorter than the central portion and the use of multiple coils, by routine experimentation would, therefore, be prima facie obvious to one having ordinary skill in the medical art.  In the alternative, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the number of coils for the electrode and the length of the electrode to be longer, such as longer than the D shaped straight edge but shorter than the central portion, because Applicant has not disclosed that the multiple coils for the electrode and longer electrode provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a single coil electrode or shorter or a changeable electrode size as taught by modified Brynelsen, because it effectively stimulates the tissue and allows modifications to better stimulate other tissue. Therefore, it would have been an obvious matter of design choice to modify modified Brynelsen in view of the CN document to obtain the invention as specified in the claim(s).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The applicant’s arguments did not address the dumbbell shape of the electrode of Vrba.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/18/22